 


 HR 544 ENR: To designate the United States courthouse at South Federal Place in Santa Fe, New Mexico, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 544 
 
AN ACT 
To designate the United States courthouse at South Federal Place in Santa Fe, New Mexico, as the Santiago E. Campos United States Courthouse. 
 
 
1. DesignationThe United States courthouse at South Federal Place in Santa Fe, New Mexico, shall be known and designated as the Santiago E. Campos United States Courthouse.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Santiago E. Campos United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
